Campbell J.:
I concur in the views expressed by my brother Christiancy. I think that where, as in a portion of the special replications in this case, it is alleged as a ground of forfeiture, that the road has not been completed according to the charter, it must appear either that no portion of it has been so completed, within the time prescribed, or else what portion is left incomplete. The statute assumes that if a certain distance is completed, it will be, as far as it goes, a public benefit, and may be used by the company for tolls, making them liable to forfeit for non-completion only so much as remains incomplete. A total forfeiture can only be claimed for a neglect to complete the smallest distance allowed as a toll road. A partial forfeiture for non - completion must be confined to the parts unfinished for a sufficient length. And as the act points out what is necessary to completeness, no part of the road can be deemed completed which has not been laid out and built as the statute directs.
The case made by the replication, so far as it relates to a failure to build the road in a proper manner, sets up a partial, and not a total failure. It claims that some parts are incomplete, but does not show what parts. Neither does it show the aggregate amount complete or incomplete.
The allegations upon which a forfeiture is sought for neglect to keep the road in repair, are equally silent con*310cerning the amount or location of the places where the road is defective, or their effect on the road as an entire work.
Both grounds of complaint are nearly analogous to prosecutions against corporations or other persons for allowing ways to become or remain out of repair. In such cases the rule is very well settled that the prosecution “must show with certainty the part of the road which is out of repair, how many yards in length, how many in breadth, &o. and must prove the case as laid.” Arch. Cr. Pl. 644, 645, 41. This rule is founded on principle, and is necessary to prevent a liability to repeated vexations, as well as to confine the evidence on the trial to some tangible issue.
While these reasons apply equally to both issues referred to, the necessity for certainty in setting forth the parts of the road unfinished rests upon a still further ground. Without showing on the record the portion claimed to have been forfeited, there is nothing to base a judgment upon, or to compare it with when rendered, to determine whether it corresponds with the issue. A judgment of partial ouster must show to what extent the defendants have incurred a forfeiture, and can not extend beyond the charges alleged against them.
I think all the replications are defective in substance, and that the demurrers are well taken.
Manning J.:
By §5302 of the Compiled Laws, it is provided that an information in the nature of a quo warranto may be filed by the Attorney General against any corporate body, whenever such corporation shall; 1st, offend against any of the provisions of the act or acts creating, altering or renewing such corporation”; or, 2d, violate the provisions oí any law by which such corporation shall have forfeited its charter by misuser; or 3d, whenever it shall have forfeited its privileges and franchises by non - user; or, 4th, whenever *311it shall have done or omitted any acts which amount to a surrender of its corporate rights, privileges and franchises; or 5th, whenever it shall exercise any franchise or privilege not conferred upon it by law.
Nelson, Ch. J. in The People v. Kingston and Middletown Turnpike Road, 23 Wend. 204, says, in speaking of a like statute, that “it obviously intended that corporations should fulfil the conditions and perform the duties enjoined by the fundamental law of their creation, as the terms upon which to enjoy their privileges. The principle is not new: it has been always so held at common law as fundamental. Lord Holt said, in London City v. Wanacker, 1 Ld. Raym. 498, ‘ all franchises which are granted are upon condition that they shall be duly executed, according to the charter that settles their constitution: and that being a condition annexed to the grant, the citizens can not make an alteration: but if they neglect to perform the terms of the patent, it may be repealed by scire facias.’ The principle is so firmly fixed in the law of corporate bodies that I need do no more than refer to some of the authorities. A non-performance, therefore, of the conditions of the act of incorporation, is deemed per se a misuser, that will forfeit the grant even at common law.”
The twentieth section of the Plank Road Act of 1848, providing for the forfeiture of the part of the road not completed in ten years, I understand as intending to give the corporation- ten years to complete its road in, and to save to the corporation its franchises and the part of the road completed within that time, from the common law forfeiture of all its rights by its failure to complete the whole within the ten years. I can not bring my mind to believe it was intended to have any other or greater effect. The non - completion of the road in ten years is but one ground of forfeiture; the construction of the road in a manner not authorized by the act is another and dis*312tinct ground of forfeiture; and I am unable to see how a partial waiver of the first, by the act, can affect the second, or any cause of forfeiture mentioned in §5302 of Compiled Laws.
The information calls on defendant to show by what authority it claims to be a corporation with authority to construct and maintain “ a plank road, beginning at a certain point in the county of Jackson, and terminating at a certain other point in the county of Eaton, and of levying, collecting and receiving tolls from all persons using-such road,” &c.
The plea shows defendant to be a corporation to construct a plank road from Jackson, in the county of Jackson, to Michigan (now Lansing-) in the county of Ingham, by the way of Eaton Rapids, in the county of Eaton. And states that it had “ constructed and completed the same from Jackson, in the county of Jackson, to Eaton Rapids, in the county of Eaton,” and admits the erection of gates and the taking of toll.
To this plea there are five replications, to each of which the defendant has demurred.
The first replication states that “the said Jackson and Michigan Plank Road Company, after their incorporation, did not construct nor cause to be constructed their plank road of such grade as not to exceed an ascent or descent on any part of said road of more than one foot in ten feet, but on the contrary thereof did willfully or negligently construct the same in many parts thereof with a much greater ascent or descent, to wit: with an ascent or descent of more than one foot in eight; and the same still so continues.”
That this replication is good in substance I have no doubt. See The People v. The Kingston and Middletown Turnpike Road Co., 23 Wend. 193; People v. Bristol and Rensselaerville Turnpike Co., Ibid. 222; People v. Hillsdale and Chatham Turnpike Road Co., Ibid. 254, in which the question of forfeiture is fully considered.
*313But it is said the plea is bad for uncertainty in this; “that it does not set forth what particular parts of the plank road of said company were constructed upon a grade with a .greater ascent or descent than one foot in ten feet.”
If the forfeiture was of the part of the road impropely constructed, and not of the franchise, the objection would undoubtedly be good. But holding as I do that an improper construction of the road is a forfeiture of the franchise, I see no good reason for locating the parts improperly constructed. The whole of the road must be constructed in the manner required by the act. This is a condition to the enjoyment of the franchise, which the corporation must at all times be ready to show when legally called on for that purpose. The plea alleges a construction of the road from Jackson to Eaton Rapids. The replication, admitting the construction, says it was constructed in many places on a grade' of a greater ascent or descent than one foot in ten. Had the replication located the places, the People would no more be bound by them than by the day stated in an indictment that a murder was committed. For neither is of the essence of the issue. The replication is in every particular as certain as the replications that are held good in The People v. Kingston and Middleton Turnpike Co.
The first, second and fifth replications I think are good. That part of the second replication which states the road was not kept in repair by the hoard of directors or company may be regarded as surplusage. The replication is good without it. The third and fourth replications, I regard as bad.
Martin Ch. J. concurred with Manning J.
Judgment for defendants, with leave to the People to amend.